ORDER
The matter having been duly presented to the Court on the motion for reinstatement to practice filed by DOUGLAS J. DEL TUFO of KENVIL, who was admitted to the bar of this State in 1997, and who has been temporarily suspended from the practice of law since July 27, 2012, for failure to comply with the determination of the District X Fee Arbitration Committee in District Docket No. X-2011-0Q88F, and to pay a monetary sanction of $500 to the Disciplinary Oversight Committee;
And the Office of Attorney Ethics having reported to the Court that respondent has complied with the determination of the District X Fee Arbitration Committee and the Disciplinary Review Board having reported that respondent has paid the monetary sanction to the Disciplinary Oversight Committee;
And good cause appearing;
It is ORDERED that the motion for reinstatement is granted, and DOUGLAS J. DEL TUFO is hereby reinstated to the practice of law, effective immediately.